              Case 1:20-cv-01026-SAB Document 15 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     ARTHUR EUGENE HERRERA,                           Case No. 1:20-cv-01026-SAB
11
                     Plaintiff,                       ORDER GRANTING UNOPPOSED MOTION
12                                                    FOR EXTENSION OF TIME TO FILE
             v.                                       LETTER BRIEF
13
     COMMISSIONER OF SOCIAL                           (ECF Nos. 12, 14)
14   SECURITY,
                                                      FIVE DAY DEADLINE
15                   Defendant.

16

17          On July 23, 2020, Arthur Eugene Herrera (“Plaintiff”) filed this action seeking judicial

18 review of a final decision of the Defendant Commissioner of Social Security (“Defendant” or

19 “Commissioner”) denying his application for disability benefits pursuant to the Social Security
20 Act. On February 19, 2021, the administrative record was filed and the stay of this matter was

21 lifted. (ECF Nos. 10, 11.) On March 17, 2021, Plaintiff filed a motion for a forty-six (46) day

22 extension in order to serve his confidential letter brief in this action, due to the influx of multiple

23 administrative records being filed after COVID-19 had delayed the process. (ECF No. 12.) On

24 March 22, 2021, Defendant filed a statement of non-opposition to the motion. (ECF No. 14.)

25 The Court finds good cause to grant the extension.

26 / / /
27 / / /

28 / / /


                                                      1
              Case 1:20-cv-01026-SAB Document 15 Filed 03/23/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s confidential letter brief shall be

 2 served on or before May 6, 2021.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     March 23, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
